Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is based on the reply was filed on 03/12/2021.  Claim 1 has been amended.  Claim 3 has been canceled.  Claims 1-2 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“transferring said adapters and abstractions in said digital library by a common interface from a bridge pattern into an application source code, wherein said common interface is defined with: 
an exception type specific to said common interface, 
a public enumeration of all return types, 
a public method to translate return types into a text representation, 
public return-type specific methods that accept an index value, 
default virtual implementations of all methods that throw exceptions, and 
public methods that return protected metadata specific to each said adapter; 
linking said application source code with said source library to produce a combination file; and 
compiling said combination file into an executable application file.”


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199